Citation Nr: 0915811	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, claimed as secondary to medication for service-
connected headaches.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2008, 
the Veteran's representative appeared before the undersigned 
and made an oral presentation on the behalf of the Veteran, 
who waived his right to a hearing. 

In December 2002, the Veteran filed a notice of disagreement 
to the June 2002 rating decision which, inter alia, denied 
service connection for a back disability.  The RO sent the 
Veteran a statement of the case on January 29, 2004 with a 
letter explaining that he had 60 days from the time of the 
letter to file his appeal.  The Veteran did not submit his VA 
Form 9, Appeal to Board of Veterans' Appeals, until April 12, 
2004.  See 38 C.F.R. § 20.302(b).  As the Veteran did not 
timely perfect his appeal and the RO has not certified the 
issue for Board review, the Board does not have jurisdiction 
over the issue.

The Veteran filed a claim for traumatic brain injury in 
September 2008.  There has been no RO adjudication of these 
issues.  As such, this matter is not before the Board because 
it has not been prepared for appellate review.  Accordingly, 
the Board will refer this matter to the RO for appropriate 
action.

The issues of an initial rating in excess of 50 percent for 
PTSD and a total disability rating based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

A gastrointestinal disability is not etiologically related to 
the veteran's service-connected headaches.


CONCLUSION OF LAW

A gastrointestinal disability is not proximately due to or 
the result of the service-connected headaches.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2002 and April 2003, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In April 
2008, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.


Analysis

The veteran does not claim and the record does not show that 
a gastrointestinal disability was incurred in service or 
aggravated therein.  See 38 U.S.C.A. § 1110.  He contends 
that he has a gastrointestinal disability secondary to taking 
medication for his service-connected headaches.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

In this case, there is competent evidence that the veteran 
has a gastrointestinal disability.  Treatment records and VA 
examination reports note small hiatal hernia, gastritis, and 
gastroesophageal reflux disease (GERD).  The Veteran is also 
service-connected for headaches.  The issue is, therefore, 
whether the Veteran's gastrointestinal disability was either 
caused or aggravated by his service-connected headaches/use 
of medication for treatment thereof.

A February 2002 VA neurological disorders examination report 
noted that the Veteran took nonsteroidal anti-inflammatories 
on a daily basis for control of his headaches.  It was also 
noted that the Veteran had gastritis related to the use of 
these medications.  An impression of chronic daily headaches, 
likely related to nonsteroidal anti-inflammatory use, was 
noted.  

VA afforded the Veteran a stomach, duodenum, and peritoneal 
adhesions examination in February 2003, the report of which 
was not completed with review of the claims folder.  In 
noting symptoms of gastroesophageal reflux and epigastric 
pain, the examiner noted that this was likely as not 
secondary to gastritis and GERD.  He stated that the 
Veteran's symptoms were due to a combination of use of 
nonsteroidal anti-inflammatory drugs for his musculoskeletal 
problems and headaches, as well as use of tobacco (one and 
half packs of cigarettes a day) and caffeine.  The examiner 
indicated that it was not possible to determine how much his 
symptoms were from each cause.  In any case, he indicated 
that the Veteran's disability was secondary to his use of 
nonsteroidal anti-inflammatory drugs.  He pointed out that 
based on a neurological report from one year before, the drug 
use was not for vascular headaches.  However based on the 
Veteran's assertion that he took nonsteroidal anti-
inflammatory drugs for headaches since service, the examiner 
opined that it was as probable as not that this was a 
significant factor of his gastritis and gastroesophageal 
reflux.  In noting a small hiatal hernia, the examiner found 
that this established a structural cause of GERD which was 
not secondary to medication but likely the medication was 
still a contributing factor. 

The examiner supplemented his report with an addendum in 
March 2003, which was completed in conjunction with review of 
the claims folder.  He noted that hiatal hernia was a 
structural entity which was not aggravated by medications for 
service-connected headaches.  Though he previously found that 
GERD and gastritis might be aggravated by medications for 
service-connected headaches, the examiner revised his opinion 
based upon review of the claims folder.  The examiner noted 
that the Veteran used Prevacid for GERD and gastritis.  
Pointing out that the Veteran had a hiatal hernia, smoked one 
to one and half packs of cigarettes, used a moderate amount 
of caffeine, and was moderately obese, the examiner found 
that the Veteran required Prevacid for control of these 
symptoms even without the use of NSAIDS (Non-steroidal anti-
inflammatory drugs).  He added that there was not sufficient 
aggravation of GERD symptoms by NSAIDS to make a clinically 
measurable or administratively ratable difference.  The 
Veteran used NSAIDS, however only a small portion of the 
NSAIDS were taken for his service-connected headaches.  Based 
on the review of a previous VA neurological disorders 
examination report, the examiner noted that the Veteran no 
longer had vasomotor headaches for which he was service-
connected.  He now has headaches related to use of medication 
for musculoskeletal pain, and chronic back and neck pain.  
Based upon further review of the claims folder, the examiner 
found that NSAIDS were primarily prescribed for 
musculoskeletal pain (chronic back pain, bulging disk, and 
cervical spine pain).  He further added that the Veteran did 
not take NSAIDS in the manner for which it was prescribed as 
he took more than the amount prescribed.  The Veteran 
indicated that he took twice the strength prescribed.  In 
conclusion, the examiner opined that there was less than a 50 
percent probability that the Veteran's GERD and gastritis 
were significantly contributed to by medications taken for 
treatment of service-connected headaches.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The March 2003 VA opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, including the other evidence cited 
herein, and supported by detailed rationale.  Accordingly, 
the opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  The February 2002 VA 
neurological disorders examination report assessed the 
Veteran's neurological disabilities and was not specifically 
aimed at determining the etiology of the Veteran's 
gastrointestinal disability.  On the other hand, the February 
and March 2003 VA stomach examination reports were 
specifically rendered to address the Veteran's 
gastrointestinal disability.  The March 2003 VA examination 
report was completed by the same examiner who wrote the 
February 2003 examination report and that report was intended 
to supersede the February 2003 examination report, which was 
not completed with the benefit of review of the claims 
folder.  The clear tenor of the 2003 opinion is that 
medication for the service-connected headaches did not cause 
or result in any permanent, measurable increase in 
gastrointestinal pathology.  Therefore, the Board finds that 
service connection for a gastrointestinal disability, 
secondary to service-connected headaches/use of medication 
for treatment thereof is denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
a gastrointestinal disability, secondary to medication for 
service-connected headaches) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disability, claimed 
as secondary to medication for service-connected headaches, 
is denied. 


REMAND

In an October 2007 rating decision, the RO granted service 
connection for PTSD, evaluated as 50 percent disabling.  In 
January 2008, the RO denied a total disability rating based 
on individual unemployability.  A statement received from the 
Veteran in September 2008 could be construed as disagreeing 
with the evaluation for PTSD and the denial of a total 
disability rating based on individual unemployability.  The 
RO has not issued the Veteran a statement of the case (SOC) 
that addresses these issues, therefore a remand is necessary 
to correct this procedural deficiency.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2008), 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC pertaining to 
the issues of entitlement to an initial 
rating in excess of 50 percent for PTSD 
and a total disability rating based on 
individual unemployability.  The Veteran 
is hereby notified that, following the 
receipt of the SOC concerning these 
issues, a timely substantive appeal must 
be filed if appellate review by the Board 
is desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


